Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 1 of 27 Page ID
                                  #:4836




         EXHIBIT 6
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 2 of 27 Page ID
                                  #:4837

                              CITY OF LOS ANGELES
                      ENVIRONMENTAL QUALITY ACT GUIDELINES

                                        Adopted : July 31, 2002 - CF# : 02-1507



Section 1.     Articles II, IV through VI, and VIII through X of the 1981 City CEQA Guidelines are
hereby repealed.

Section 2.          Article I of the City CEQA Guidelines is hereby amended to read as follows:

       “Article I. INCORPORATION OF STATE CEQA GUIDELINES

               The City hereby adopts as its own City CEQA Guidelines all of the State CEQA
       Guidelines, contained in title 15, California Code of Regulations, sections 15000 et seq, and
       incorporates all future amendments and additions to those guidelines as may from time to time
       be adopted by the State.”

Section 3.    Article III of the City CEQA Guidelines is hereby renumbered as Article II and is
amended to read as follows:


“ARTICLE II:                  EXEMPTIONS


1.     General Rule and General Exemption.

       These Guidelines apply generally to discretionary actions by City agencies which may have a
       significant effect on the environment. However, where it can be seen with certainty that there is no
       possibility that the activity in question may have a significant effect on the environment, the activity
       is not covered by CEQA and these Guidelines do not apply. 1

2.     Exempt Activities.

       The following activities are exempt from the requirements of CEQA and these Guidelines:

             a. Emergency projects, such as:

                         1) Projects undertaken, carried out, or approved by a City agency to maintain,
                            repair, restore, demolish or replace property or facilities damaged or destroyed
                            as a result of a disaster in a disaster-striken area for which a state of emergency




             1
                 A form that may be used for this general exemption is attached as Exhibit J.

                                                                 1
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 3 of 27 Page ID
                                  #:4838

                             has been proclaimed by the Governor pursuant to Chapter 7 (commencing with
                             Section 8550) of Division 1, Title 2 of the Government Code.

                       2) Emergency repairs to public service facilities necessary to maintain service.

                       3) Specific actions necessary to prevent or mitigated an emergency.

             b. Ministerial projects,2 such as,

                       1) Issuance of building permits, 3 including:

                             a) Demolition permits except those involving the demolition or removal of
                                buildings or structures of historical, archaeological or architectural
                                consequence as officially designated by federal, State or local government
                                action.
                             b) Electrical permits.

                             c) Heating, ventilating, air-conditioning and refrigeration permits.

                             d) Elevator permits.

                             e) Boiler and pressure vessel permits.

                             f) Plumbing permits.

                             g) Relocation permits.

                       2) Issuance of business licenses.

                       3) Approval of final subdivision maps.

                       4) Issuance of Fire Department permits necessary for the safeguarding of life and
                          property from the hazards of fire, explosion or panic.

                       5) Approval and installation of individual utility service connections and
                          disconnections, including:




             2
               Where a project involves an approval that contains elements of both a ministerial action and a
   discretionary action, the project will be deemed to be discretionary and will be subject to the requirements
   of CEQA. (State CEQA Guidelines, Section 15268 (d).)
             3
               A building permit will not be ministerial if the parcel in question is covered by a specific plan that
   gives discretion to a City official or Decision-Making Body regarding the design of the project for which the
   permit is sought.

                                                                2
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 4 of 27 Page ID
                                  #:4839

                  a) Water and electrical facilities to serve approved projects of public agencies,
                     including, but not limited to, street lighting systems, fire hydrants, etc.

                  b) Utility extensions of reasonable lengthto serve projects for which permits have
                     been issued.

               6) Permits issued by the Department of Public Works as follows:

                  a) Class “A” permits for construction or repair of sidewalks, driveways and
                     curbs.

                  b) Excavation permits except those involving areas of archaeological
                     consequence as officially designated by federal, State or local government
                     action

                  c) House-moving permits.

                  d) Permits for house numbers on curbs.

                  e) Manhole cover permits.

                  f) Overload permits (height, width and weight).

                  g) Permit for lease dump truck (personal).

                  h) Sewer permits (special connections).

                  i) Storm drain connection permits.

                  j)   Permits for private rubbish trucks.


               7) Projects requiring the approval of the City Planning Department:

                  a) Parcel Maps – determination that existing regulations do not apply.

                  b) Airport Approach Zoning Regulations – Planning Director authority to
                     determine airport hazard area boundaries.

                  c) Change of Zone or Height District (Ordinances implementing change):
                     Removal of “F” Funded Improvement – removal of designation from map;
                     “Q” and “T” Classification – removal of designation from map; and “Q” plot
                     plan approval pursuant to precise instructions from City Council leaving no
                     discretion.


                                              3
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 5 of 27 Page ID
                                  #:4840

                           d) Office of Zoning Administration – plot plan approvals pursuant to precise
                              instructions or conditions leaving no discretion.

                           e) Conditional Uses – plot plan approvals pursuant to precise instructions from
                              the Decision-Making Body.

                      8) Engineering permits issues in accordance with an entitlement for use previously
                         granted.

                      9) Permits issued by the Department of Traffic as follows:

                           a) Searchlight permits.

                           b) Bicycle rack permits.

                           c) Vendors’ permits.


                      10) Permits issued by the Police Commission as follows:

                           a) Café and entertainment shows.

                           b) Equine license.

                           c) Breeders license.

                           d) Sentry dog trainer license.


            c. Categorical Exemptions, as set forth in Article VII of these Guidelines.

            d. Feasibilityand planning studies for possible future action, although such studies shall include
               consideration of environmental factors.

            e. Proposals for legislation to be enacted by the State Legislature.

            f. Continuing administrative, maintenance and personnel-related activities.4

            g. The submission of proposals to a vote of the people of the City of Los Angeles.

            h. Any activity specifically exempted from the requirements of CEQA by State Law.



             4
               This subsection should not be construed by City Agencies to exempt their ongoing programs
   that may have significant impacts on the environment.

                                                            4
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 6 of 27 Page ID
                                  #:4841

             i.   Any activity (approval of bids, execution of contracts, allocation of funds, etc.) for which
                  the underlying project has previously been evaluated for environmental significance and
                  processed according to the requirements of these Guidelines.

             j. Projects which are rejected or disapproved.5

             k. Actions undertaken by the City of Los Angeles relating to any thermal power plant site or
                facility, including the expenditure, obligation or encumbrance of funds for planning,
                engineering or design purposes, or for the purchase of equipment, fuel, water, (except
                ground water), steam or power for such a thermal power plant, if the thermal power plant
                site and related facility will be the subject of an EIR or Negative Declaration or other
                document or documents prepared pursuant to Public Resources Code Section 21080.5,
                which will be prepared by:

                       1) The State Energy Resources Conservation and Development Commission,

                       2) The Public Utilities Commission, or

                       3) The City or County in which the power plant and related facility would be located.

                  The EIR, Negative Declaration, or other document prepared for the thermal power plant
                  site or facility shall include the environmental impact, if any, of the action described in this
                  Subsection.

             l.   Activities or approvals necessary to the bidding for, hosting or staging of, and funding or
                  carrying out of, Olympic Games under the authority of the International Olympic
                  Committee (IOC), except for the construction or enlargement of facilities necessary for
                  such Olympic Games. If such facilities are required by the IOC as a condition of being
                  awarded the Olympic Games, the Lead City Agency need not discuss the “no project”
                  alternative in the EIR with respect to those facilities.

             m. The adoption of ordinances that do not result in impacts on the physical environment.

             n. General policy procedure making, except if applied to a specific “project” as defined in
                State CEQA Guidelines section 15378.

             o. The establishment, modification, structuring, restructuring, or approval of rates, tolls, fares
                or other charges by the City of Los Angeles which the Decision-Making Body finds are
                for the purpose of:


             5
               This Subsection is intended to allow an initial screening of projects on the merits for quick
   disapprovals prior to the initiation of the environmental review process where the Lead City Agency can
   determine that the project cannot be approved. This Subsection shall not be construed to relieve an
   applicant from paying the costs of an EIR or Negative Declaration prepared for his project prior to a
   disapproval after normal project evaluation and processing.

                                                              5
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 7 of 27 Page ID
                                  #:4842


                 1) Meeting operating expenses, including employee wage rates and fringe benefits,

                 2) Purchasing or leasing supplies, equipment or materials,

                 3) Meeting financial reserve needs and requirements,

                 4) Obtaining funds for capital projects, necessary to maintain service within existing
                    service areas, or

                 5) Obtaining funds necessary to maintain such intra-city transfers as are authorized
                    by city charter.

                 The Decision-Making Body shall incorporate written findings in the record of any
                 proceeding in which an exemption under this section is claimed setting forth with
                 specificity the basis for the claim of the exemption.

         p. Actions taken prior to January 1, 1982, by the City of Los Angeles to implement the
            transition from the property taxation system in effect prior to June 1, 1978, to the system
            provided for by Article XIII A of the California Constitution. This exemption is limited to
            projects directly undertaken by a person which are supported in whole or in part through
            contracts, grants, subsidies, loans, or other forms of assistance from the City of Los
            Angeles where the projects:

                 1) Initiate or increase fees, rates, or charges charged for any existing public service,
                    program, or activity, or

                 2) Reduce or eliminate the availability of an existing public service program, or
                    activity, or

                 3) Close publicly owned or operated facilities, or

                 4) Reduce or eliminate the availability of an existing publicly owned transit service,
                    program, or activity.


         q. Activities and proposals by the City of Los Angeles necessary for the preparation and
            adoption of a local coastal program pursuant to the California Coastal Act, (commencing
            with Section 30000 of the Public Resources Code). CEQA shall apply to the certification
            of a local coastal program by the California Coastal Commission pursuant to Chapter 6
            of the California Coastal Act.

         r. Projects for the institution or increase of passenger or commuter service on rail lines
            already in use, including the modernization of existing stations and parking facilities.


                                                 6
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 8 of 27 Page ID
                                  #:4843

          s. Projects for the development of a regional transportation improvement program or the
             state transportation improvement program.

          t. Zone change ordinances initiated by the City for the purpose of complying with Section
             65860 (d) of the California Government Code, provided that the zone change provides for
             the least intensive use category allowed by the applicable provisions of the General Plan
             of the City of Los Angeles.”




      Section 4.      Article VII of the City CEQA Guidelines is hereby renumbered as Article III and
      reads as follows:


“ARTICLE III: CATEGORICAL                  EXEMPTIONS             ARTICLE          III CATEGORICAL
              EXEMPTIONS

1.    Classes of Categorical Exemptions.

      The Secretary for Resources has provided a list of classes of projects which he has determined do
      not have a significant effect on the environment and which are therefore exempt from the provisions
      of CEQA. The following specific categorical exemptions within such classes are set forth for use
      by Lead City Agencies, provided such categorical exemptions are not used for projects where it
      can be readily perceived that such projects may have a significant effect on the environment.

      a. Class 1. Existing Facilities.

          Class 1 consists of the operation, repair, maintenance or minor alteration of existing public or
          private structures, facilities, mechanical equipment, or topographical features, involving
          negligible or no expansion of use beyond that previously existing.

          1) Interior or exterior alterations involving remodeling or minor construction where there be
             negligible or no expansion of use.

          2) Operation, repair, maintenance or minor alteration of existing facilities of both investor and
             publicly owned utilities, electrical power, natural gas, sewage, water, and telephone, and
             mechanical systems serving existing facilities, including alterations to accommodate a
             specific use.

          3) Operation, repair, maintenance or minor alteration of existing highways and streets,
             sidewalks, gutters, bicycle and pedestrian trails, storage areas, parking lots, aircraft parking
             areas, wharves, railroads, runways, taxiways, navigable waterways, bridle trails, service
             roads, fire lanes and golf-cart paths, except where the activity will involve removal of a
             scenic resource including but not limited to a stand of trees, a rock outcropping or an
             historic building.

                                                    7
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 9 of 27 Page ID
                                  #:4844


             4) Restoration or rehabilitation of deteriorated or damaged structures, facilities or mechanical
                equipment and systems to meet current standards of public health, safety and
                environmental protection.

             5) Additions to existing structures provided that the addition will not result in an increase of
                more than:

                  a) 50 percent of the floor area of the structures before the addition or 2,500 square feet,
                     whichever is less; or

                  b) 10,000 square feet of:

                       i.  The project is in an area where all public services and facilities are available to
                           allow for maximum development permissible in the General Plan and
                       ii. The area in which the project is located is not environmentally sensitive.


             6) Addition of safety, security, health or environmental protection devices for use during
                construction of or in conjunction with existing structures, facilities or mechanical equipment,
                or topographical features (including navigational devices).

             7) New copy on existing on and off-premise signs.

             8) Maintenance of existing landscaping, native growth, water supply reservoirs; and brush
                clearance for weed abatement and fire protection (excluding the use of economic poisons
                as defined in Division 7, Chapter 2, California Agricultural Code).

             9) Maintenance of fish screens, fish ladders, wildlife habitat areas, artificial wildlife waterway
                devices, streamflows, springs and waterholes, and stream channels (clearing of debris) to
                protect fish and wildlife resources, lakes and reservoirs.

             10) Division of existing multiple family rental units into condominiums or stock cooperatives.6

             11) Demolitionand removal of individual small structures listed in this subdivision except where
                 the structures are of historical, archaeological or architectural significance:

                  a) Single-family residences not in conjunction with the demolition of two or more units;

                  b) Motels, apartments, and duplexes designed for not more than four dwelling units of not
                     in conjunction with the demolition of two or more such structures;



              6
                A multiple family rental unit is “existing” when the Department of Building and Safety has issued
   a certificate of occupancy.

                                                              8
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 10 of 27 Page ID
                                  #:4845

              c) Stores, offices, and restaurants of designed for an occupant load of 20 persons or less,
                 if not in conjunction with the demolition of two or more such structures;

              d) Accessory (appurtenant) structures including garages, carports, patios, swimming
                 pools, and fences.

          12) Outdoor lighting and fencing for security and operations.

          13) Interior or internal modifications to established and discrete areas which are fully
             developed within the larger environment of parks or recreation centers, where such interior
             or internalmodificationis essentially a rearrangement (rather than an additive function) such
             as might occur at a zoo, outdoor museum, arboretum, formal garden, or similar display
             area.

          14) Issuance, renewal or amendment of any lease, license or permit to use an existing structure
              or facility involving negligible or no expansion of use.

          15) Installation of traffic signs, signals and pavement markings, including traffic channelization
              using paint and raised pavement markers.

          16) Installation of parking meters.

          17) Operation, repair, maintenance or minor alteration of surface pipelines serving industrial
              or commercial facilities and all subsurface pipelines.

          18) Issuance of permits, leases, agreements, berth and space assignments, and renewals,
              amendments or extensions thereof, or other entitlements granting use of the following
              existing facilities and land and water use areas involving negligible or no expansion of use
              and/or alteration or modification of the facilities or its operations beyond that previously
              existing or permitted:

              a) Municipal Warehouses and Transit Sheds.

              b) Municipal Wharves.

              c) Municipal Airports.

              d) Storage areas for domestic shipment-receipt and foreign import-export commodities.

              e) Office Space.

              f) Surface or subsurface pipelines serving industrial or commercial facilities in the Harbor
                 District.

              g) Municipal Utility Rights-of-Way.

                                                   9
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 11 of 27 Page ID
                                  #:4846


          19) The granting of variances by the Board of Police Commissioners from the requirements
              of Section 41.40 of the L.A.M.C., where the activity permitted will be completed within
              30 days after the variance is granted.

          20) Modernization of an existing highway, street, alley, walk, mall or minor drainage channel
              by construction of improvements, resurfacing, reconstruction, eliminating jut-outs, widening
              less than a single lane width, adding shoulders or parking lanes, adding auxiliary lanes for
              localized purposes (turning, passing, and speed change), correcting substandard curves
              and intersection, bottleneck bridge widenings not to exceed the width of the adjacent
              existing roadway approaches, and other bridge widenings less than an additional lane on
              the bridge. This exemption shall not be used where extensive tree removal will be
              involved.

          21) Modifications to existing storm drain systems for collection of local water at alternate
              points within an existing local drainage area unless impact on a park is anticipated.

          22) Granting or renewal of a variance or conditional use for a nonsignificant change of use in
              an existing facility.

          23) Granting of a variance to permit continued operation of a non-conforming essential service
              or retail convenience after the mandated Zoning Code removal date.

          24) Relocation of an existing use within a publicly owned facility.

          25) Installation of fire hydrants on existing water mains.

          26) Construction of erosion control facilities.

          27) Zoning Administrator approval of foster care and day care homes pursuant to L.A.M.C.
              Section 12.27 E.

          28) Zoning Administrator approval to use existing dwelling units as model homes.

          29) Minor repairs and alterations to existing dams and appurtenant structures under the
             supervision of the Department of Water Resources.

          30) Actions of the Board of Building and Safety Commissioners on Appeals of Determinations
              of the Superintendent of Building, except actions of the Commission taken pursuant to
              L.A.M.C. Sections 91.3002(f)-4-e.

          31) Establishment or modification of any rate, fee or charge for the use of existing municipal
              facilities and services involving negligible or no expansion of use.



                                                  10
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 12 of 27 Page ID
                                  #:4847

          32) Installation, maintenance or modification of mechanical equipment and public convenience
              devices and facilities which are accessory to the use of the existing structures or facilities
              and involve the negligible or no expansion of use.

          33) The issuance, modification or relocation of police permits for antique shops, auto parks,
              auto rental, bath and massage, card club, card school, dancing academy, dance (public
              one night), escort bureau, figure studios, game arcade, games of skill and science,
              identification card, jewelry auction, locksmith, messenger service, nudist colony,
              pawnbroker, pool table (single), pool tables, poolroom, billiard room, family billiard room,
              private patrol, rides/merry-go-round, rummage sale, sales (closing out and removal),
              secondhand (auto parts, books, jewelry, and general), seller of concealable firearms,
              shooting gallery, towing operation, social clubs, and proprietor or subscriber alarm system.

          34) Federally funded programs for revitalization of deteriorating urban areas for purposes of
              correcting building code violations and making other improvements to existing dwelling
              units, including coordinating those public improvements necessary to improve public
              facilities in connection with such revitalization. This exemption does not include the
              construction of new public facilities.

          35) Minor extensions of, and connections between, existing taxiways which permit alternative
              aircraft ground maneuvering operations and involve negligible or no expansion of use.

          36) The issuance, modification or relocation of animal regulation permits for impounding stray
              animals declared to be a nuisance, disposal of old, crippled or infected dogs, neighborhood
              retail pet shops, animal trapping, keeping or wild animals as pets, and keeping of carrier
              or homing pigeons which are to be liberated for exercise or racing.

          37) Crushing of cement concrete, asphalt concrete, masonry and other related materials
             resulting from demolition work when the crushing activity occurs on industrial zoned land,
             is in compliance with L.A.M.C. Secs. 112.04 and 112.05 , and includes dust suppression
             measures sufficient to meet the requirements of the Southern California Air Quality
             Management District.

          38) Conversion of a single family residence to office use.

          39) The conversion of existing commercial or industrial units in one structure from single to
              condominium type ownership.

          40) Federally funded programs for the provision of public services that result in negligible or
              no impact on the physical environment and that do not involve the construction of new
              public or private facilities.

       b. Class 2. Replacement or Reconstruction.



                                                   11
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 13 of 27 Page ID
                                  #:4848

          Class 2 consists of replacement or reconstruction of existing structures and facilities where the
          new structure will be located on the same site as the structure replaced and will have
          substantially the same purpose and capacity as the structure replaced.

          1) Replacement or reconstruction of existing schools, hospitals, recreation buildings and
             libraries to provide earthquake resistant structures which do not increase capacity more
             than fifty percent (50%).

          2) Replacement of a commercial or industrial structure with a new structure of substantially
             the same size, purpose and capacity.

          3) Replacement or reconstruction of existing utility systems and/or facilities involving negligible
             or no expansion of capacity.

          4) Conversion of overhead electric utility distribution system facilities to underground including
             connection to existing overhead electric utility distribution lines where the surface is
             restored to the condition existing prior to the undergrounding.

          5) Replacement or reconstruction of surface or subsurface pipelines involving negligible or no
             expansion of use beyond that previously existing.

          6) Replacement or reconstruction of existing heating and air-conditioning systems.

          7) Replacement of existing pedestrian stairways, including such additional rights of way as
             needed to bring the stairways up to current standards of length and width, providing that
             the project does not impact cultural resources of remove mature trees.

       c. Class 3. New Construction of Small Structures.

          Class 3 consists of construction and location of limited numbers of new, small facilities or
          structures, installation of small new equipment and facilities in small structures; and the
          conversion of existing small structures from one use to another where only minor modifications
          are made in the exterior of the structure. The numbers of structures described in this section
          are the maximum allowable within a two year period. Examples of this exemption include but
          are not limited to:

          1) Single family residences not in conjunction with the building of two or more units. In
             urbanized areas, up to three single family residences may be constructed under this
             exemption.

          2) Apartments, duplexes and similar structures, designed for not more that four dwelling units
             of not in conjunction with the building of two or more such structures. In urbanized areas,
             the exemption applies to single apartments, duplexes and similar structures designed for not
             more than six dwelling units of not constructed in conjunction with the building of two or
             more such units.

                                                   12
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 14 of 27 Page ID
                                  #:4849


          3) Stores, motels, offices, restaurants, and similar small commercial structures not involving
             the use of significant amounts of hazardous substances, designed for an occupant load of
             30 persons or less, if not in conjunction with the building of two or more structures. In
             urbanized areas, the exemption also applies to commercial buildings on sites zoned for such
             use, if designed for an occupant load of 30 persons or less, of not constructed in
             conjunction with the building of 4 or more such structures and of not involving the use of
             significant amounts of hazardous substances.

          4) Installation of new equipment and/or industrial facilities involving negligible or no expansion
             of use if required for safety, health, the public convenience, or environmental control.

          5) Water main, sewage, electrical, gas and other utility extensions of reasonable lengths to
             serve already approved construction.

          6) Accessory (appurtenant) structures including garages, carports, patios, swimming pools,
             fences, game courts (including tennis courts accessory to residential developments), play
             areas and retaining walls.

          7) Installation of scientific measuring, monitoring and testing devices.

          8) Additions to underground electric and water utility distribution system facilities such as
             cables, conduits, pipelines, manholes, vaults and appurtenances, including connections to
             existing overhead electrical utility distribution lines.

          9) Installation of surface and subsurface pipelines and equipment in industrial facilities
             involving negligible or no expansion of use beyond that previously existing.

          10) Street lighting projects, with the exception of those systems where illuminationlevels would
              materially exceed minimum levels of illumination recommended in the current edition of the
              “American National Standard Practice for Roadway Lighting” as approved by the
              American National Standards Institute.

          11) Sewers constructed to alleviate a high potential or existing public health hazard. Such
              sewers shall be of a size and capacity to serve only the area of need.

          12) Storm drains constructed to collect low flow or alleviate other local drainage problems
              unless impact on a park is anticipated.

          13) Offsite sewers as described in Section 64.11.2 of the L.A.M.C., of no greater diameter
              than 10 inches, that will serve an area local in nature.

          14) Authorizations by the Department of Public Utilities and Transportation for the installation,
              relocation and/or replacement of police and fire boxes, and poles, guys and antennas
              external to existing buildings.

                                                   13
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 15 of 27 Page ID
                                  #:4850


              15) Recommendations by the Department of Public Utilities and Transportation for improved
                  crossing protection.

              16) Issuance by the Department of Public Utilities and Transportation of permits for ambulance
                  driver or attendant, auto-for-hire, public service vehicle, or school bus.

              17) Projects involving less than 35 dwelling units or 15,000 square feet of commercial,
                 industrial, governmental or institutional floor space where, as determined by the
                 appropriate City department, the project is not in a designated hillside (“H”) area or in an
                 officially mapped area of severe geologic hazard, conforms with or is less intensive than the
                 adopted plan, is a fill-in rather than an initial intrusion into an established pattern of
                 development, is not in an officially designated Paleontological. Historical, Archaeological
                 or Seismic Study Area, and, of residential, is more that 1,000 feet from a freeway, railway,
                 or airport, except where the mitigation of potentially significant noise and air quality impacts
                 to an insignificant level is ensured. If any grading is required in connection with such
                 projects, this Categorical Exemption shall not apply unless the grading is also exempted by
                 Subsection d of Subsection 1 of this Article.


       d. Class 4. Minor Alterations to Land.7

              Class 4 consists of minor public or private alterations to the condition of land, water and/or
              vegetation which do not involve removal of mature, scenic trees except for forestry and
              agricultural purposes:

              1) Grading on land with a slope of less than ten percent (10%), except where it is to be
                 located in a waterway, in any wetland, in an officially designated (by federal, State, or local
                 governmental action) scenic area or in an officially mapped areas of severe geologic
                 hazard.

              2) Grading on land with a slope of fifteen percent (15%) or more, and/or involving grading
                 in excess of 20,000 cubic yards. This exemption will not apply to grading located in a
                 waterway, in any wetland, in an officially designated (by federal, State, or local action)
                 scenic area, or in officially mapped areas of severe geologic hazard, or contains scenic
                 trees.

              3) New gardening, tree planting, or landscaping, but not including tree removal except dead,
                 damaged or diseased trees or limbs.




       7
           See “Exemption by Location,” Section 4a of this Article.

                                                              14
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 16 of 27 Page ID
                                  #:4851

          4) Filling of earth into previously excavated land, and maintenance and preservation of land
             elevation in areas of land settlement and subsidence with material compatible with the
             natural features of the site.

          5) Minor alterations in land, water and vegetation on existing officially designated wildlife
             management areas of fish production facilities which result in improvement of habitat for
             fish and wildlife resources or greater fish production.

          6) Temporary uses of land having no permanent effects on the environment, including but not
             limited to carnivals, parades, temporary location filming, sales of Christmas trees, building
             materials storage on street or sidewalk during job, construction offices and tract sales
             offices.

          7) The issuance, renewal or amendment of any lease, license or permit to use land involving
             minor alterations to the condition of the land.

          8) The renewal or amendment of any lease which allows for a minor increase in leased
             acreage.

          9) Watercourse permits.

          10) Grading and/or paving of existing rights of way for parking where zoning laws permit such
              use, street access exists, and the project does not significantly impact local drainage
              patterns, cultural resources, or trees.

          11) Zoning Administrator approval to erect and maintain temporary subdivision directional
              signs.

          12) Minor trenching and backfilling where the surface is restored.

          13) The creation of bicycle lanes on existing rights-of-way.

          14) Relocation of residential structures located on lands acquired for a public use to a new site.

          15) Maintenance dredging where the spoil is deposited in a spoil area authorized by all
             applicable State and federal regulatory agencies.

          16) Corrective grading to repair slope failures and for restoration of previously graded areas
              to their original configurations.




                                                   15
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 17 of 27 Page ID
                                  #:4852

       e. Class 5. Alterations in Land Use Limitations.8

              Class 5 consists of minor alterations in land use limitations in areas with less than a 20% slope,
              which do not result in any changes in land use pr density, including but not limited to:

              1) Minor lot line adjustments, side yard and setback variances not resulting in the creation of
                 any new parcel nor in any change in land use or density.

              2) Issuance of minor encroachment permits.

              3) Minor street, alley and utility easement vacations where the vacated property does not
                 constitute a buildable site that would allow a commercial or industrial development of more
                 that 10,000 square feet or a residential development of more than 25 units.

              4) Conveyances of minor miscellaneous easements, including street, alley or walkway
                 easements.

              5) Acquisition of public street easements and the construction of street improvements required
                 pursuant to Section 12.37 of the L.A.M.C. including minor modifications and minor waiver
                 requirements.

              6) Minor modifications of the conditions of previously approved tentative tract maps involving
                 improved design features when no increase in the number of lots or parcels is proposed.

              7) Changes in Council instructions related to a change of zone or height district.

              8) Extensions of time to utilize “Q” provisions imposed upon changes of zone or height
                 district, to utilize a variance or conditional use grant, or to record a final tract.

              9) Interpretations and minor adjustments to the boundaries of zones or height districts limited
                 by the existing provisions of Section 12.30 of the L.A.M.C.

              10) Minor area variances, building location and configuration variances, yard variances, or
                  slight modifications which do not result in any change in land use or additional dwelling
                  units.

              11) Department of Building and Safety Orders and Zoning Administrator Interpretations and
                  appeals therefrom which do not result in change in land use or additional dwelling units.

              12) Zone changes that reduce the maximum intensity of use of the land, but do not change the
                  nature of the use.




       8
           See “Exemption by Location,” Section 4a of this Article.

                                                              16
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 18 of 27 Page ID
                                  #:4853

          13) Zone changes or variances that merely conform zoning to an existing use where the existing
              use was legally commenced.

          14) Zone changes from residential to P-1 on connection with an already developed commercial
              or industrial use.

          15) Acceptance of future streets to provide windows for sewer house connections.

          16) Removal of minor vehicular access restrictions.

          17) Dedication of easements for streets, alleys and walkways over City-owned property
             already improved as streets, alleys or walkways.

          18) Conveyance of easements between public agencies for streets, alleys or walkways over
              properties already improved as streets, alleys or walkways.

          19) Acquisition of easements for drainage and sanitary sewers for the conveyance of local
              drainage and sewage flow into existing outlet facilities.

          20) Acquisition of easements for future streets, alleys and walkways.

          21) Acceptance of future streets, alley and walkways which are already improved as streets,
              alley and walkways, as public streets, alley and walkways.

          22) Release of agreements on property involving lot ties, public easements, dedications, and
              submittals of plans.

          23) Granting or renewal of a variance or conditional use for a non-significant change of use of
              land.

          24) Reversion to acreage in accordance with the Subdivision Map Act.

          25) Establishment, change or removal of building lines.

          26) Consolidation of contiguous properties into a lesser number of parcels which may involve
              the vacation of unimproved paper streets or alleys.

          27) Termination of City Council approved zone changes or height district files if not
             implemented after three (3) years, including “T” removals and seven (7) step subdivisions
             subject to a withholding ordinance for dedication and improvements, if in conflict with the
             most recent City Council adopted community plan.

          28) Acquisition of land for the purpose of acquiring fee title underlying an existing easement.



                                                  17
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 19 of 27 Page ID
                                  #:4854

              29) Acquisition of tax delinquent property where no use other than the existing use is
                  contemplated.

              30) Granting easements to other local agencies, utilities or private persons to accomplish
                 activities that are categorically exempted by these Guidelines.

              31) Transfer of jurisdiction of a portion of the Los Angeles City Street System to the County
                  of Los Angeles to allow the County to improve the street.

              32) Reduction of a conditional use site pursuant to Section 12.24 G. 2. of the L.A.M.C.

              33) Zone variances to convert guest rooms into apartments.

              34) Granting of a conditional use for the on-site consumption of alcoholic beverages pursuant
                  to L.A.M.C. Sections 12.21 and 12.24, as amended by Ordinance No. 148,994 (effective
                  March 1, 1977), beverages will be dispensed and consumed do not exceed an occupant
                  load of 200 persons, and provided that the premises will not also require an original
                  dancehall, skating rink or bowling alley permit from the Los Angeles Police Commission.

              35) Granting of Zone Boundary Adjustments or Zone Changes incident to Subdivision
                 pursuant to L.A.M.C. Section 12.32F.

              36) Approval of Private Street Maps pursuant to Article 8, Chapter I of the L.A.M.C. to
                  provide access to existing legal lots.

              37) Approval of Reversion to Acreage Maps pursuant to L.A.M.C. Section 17.10.

              38) Height District changes that reduce the intensity of development of land (L.A.M.C. Section
                  13.05).

              39) Modification or removal of a “K” Horsekeeping Supplemental Use District (L.A.M.C.
                  Section 13.05).

              40) Acceptance of future streets and alleys dedicated pursuant to tract map procedures.

       f. Class 6. Information Collection9

              Class 6 consists of basic date collection, research, experimental management and resource
              evaluation activities which do not result in a serious major disturbance to an environmental




       9
           See “Exemption by Location,” Section 4a of this Article.

                                                              18
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 20 of 27 Page ID
                                  #:4855

            resource. These may be for strictly information gathering purposes, or as part of a study
            leading to an action which a public agency has not yet approved, adopted, or funded.

            1) Permits for test holes in public areas which will be used for engineering evaluations for
               street, sewer, storm drain, buildings or utility installations.

            2) Basic data collection, field testing, research, experimental management and resource
               activities of City Departments, bureaus, divisions, sections, offices or officers which do not
               result in serious or major disturbances to an environmental resource.

            3) Permits to drill test holes in navigable waters or submerged lands which will be used for
               chemical and biological engineering evaluations for marine facilities, and for chemical and
               biological analysis of sediments.

       g. Class 7. Actions by Regulatory Agencies for Protection of Natural Resources.

            Not applicable at the present time in the City of Los Angeles.

       h. Class 8. Actions by Regulatory Agencies for Protection of the Environment.

            Class 8 consists of actions taken by regulatory agencies as authorized by State or local
            ordinance to assure the maintenance, restoration, enhancement, or protection of the
            environment where the regulatory process involves procedures for protection of the
            environment. Construction activities are not included in this exemption.

            1) Industrial waste permits.

            2) Design approvals by the Municipal Arts Commission pursuant to Charter Section 165 and
               Section 91.4509 (a) of the L.A.M.C.

            3) Renewals of permits by the Bureau of Street Maintenance for operation of existing sanitary
               landfills. (This exemption shall not be used where a new sanitary landfill site is to be
               established.)

            4) Acquisition of lands for the purpose of preserving flood plains and/or open space where
               no increase in use is proposed.


       i.   Class 9. Inspections.

            Class 9 consists of activities limited entirely to inspection, to check for performance of an
            operation, or the quality, health or safety of a project, including related activities such as
            inspection for possible mislabeling, misrepresentation or adulteration of products:

                                                    19
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 21 of 27 Page ID
                                  #:4856


              1) Inspection of private refuse disposal sites.

              2) Activities of City departments, bureaus, divisions, sections, offices or officers limited
                 entirely to inspection, to check for performance of an operation, or the quality or safety of
                 a project.

       j. Class 10. Loans.

              Not applicable at the present time in the City of Los Angeles.

       k. Class 11. Accessory Structures.10

              Class 11 consists of construction or placement of minor structures accessory to (appurtenant
              to) existing commercial, industrial, or institutional facilities.

              1) On-premise signs.

              2) Parking lots under 110 spaces where no decking or undergrounding is involved.

              3) Game courts, play equipment, drinking fountains, restrooms, fences, walks, visual screens,
                 or single tennis courts constructed in residential areas.

              4) Placement of seasonal or temporary use items such as lifeguard towers, mobile food units,
                 portable restrooms or similar items in generally the same locations from time to time in
                 publicly owned parks, stadiums, or other facilities designed for public use.

              5) Signs located on City property managed by a City department which has a sign policy
                 adopted by the City Council or, in the case of a proprietary department, by its Board of
                 Commissioners.

              6) Construction or placement of minor structures accessory to (appurtenant to) existing
                 commercial, industrial or institutional facilities.

              7) Construction or placement of buildings, or additions to buildings, involving the addition of
                 less than 15,000 square feet, which additions are accessory to existing commercial,
                 industrial or institutional facilities.

              8) Authorizations by the Department of Airports for the installation, maintenance, relocation,
                 replacement and/or removal of: structures; lighting, fencing and security facilities; noise and


       10
            See “Exemption by Location,” Section 4a of this Article.

                                                             20
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 22 of 27 Page ID
                                  #:4857

                environmental monitoring systems and facilities; storage tanks and facilities; utility, sewer
                and drainage system facilities; mechanical and electrical equipment; and, other facilities
                which are accessory to the use of existing or approved airport structures, facilities, or
                operations, and involve negligible or no expansion of airport operations beyond that
                previously existing or permitted.

       l.   Class 12. Surplus Government Property Sales.

            Class 12 consists of sales of surplus government property except for parcels of land located
            in an area of statewide interest or potential area of critical concern as identified in the
            Governor’s Environmental Goals and Policy Report, prepared pursuant to Government Code
            Section 65041, et. seq. However, if the surplus property to be sold is located in those areas
            identified in the Governors’ Environmental Goals and Policy Report, its sale is exempt if:

            1) The property does not have significant values for wildlife habitat or other environmental
               purposes, and

            2) Any of the following conditions exist:

                    a) The property is of such size or shape that it is incapable of independent
                       development or use, or

                    b) The property to be sold would qualify for an exemption under any other class of
                       categorical exemption in Article VII of these Guidelines, or

                    c) The use of the property and adjacent property has not changed since the time of
                       purchase by the public agency.

       m. Class 13. Acquisition of Lands for Wildlife Conservation Purposes.

            Not applicable at the present time to the City of Los Angeles.

       n. Class 14. Minor Additions to Schools.

            Class 14 consists of minor additions to existing schools within existing school grounds where
            the addition does not increase original student capacity by more than 25% or five classrooms,
            whichever is less. The addition of portable classrooms is included in this exemption.

          1) Minor additions to City operated training facilities within existing facility grounds where the
              addition does not increase original trainee capacity of the facility by more than 25% or five
              classrooms is included in this exemption.
       o. Class 15. Minor Land Divisions


                                                    21
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 23 of 27 Page ID
                                  #:4858


           Class 15 consists of the division or property in urbanized areas zoned for residential,
           commercial, or industrial use into four or fewer parcels when the division is in conformance
           with the General Plan and zoning, no variances or exceptions are required, all services and
           access to the proposed parcels to local standards are available, the parcel was not involved
           in a division of a larger parcel within the previous 2 years, and the parcel does not have a slope
           greater than 20%.

       p. Class 16. Transfer of Ownership in Land in order to Create Parks.

           Class 16 consists of the acquisition or sale of land in order to establish a park where the land
           is in a natural condition or contains historic sites or archaeological sites and either:

           1) The management plan for the parks has not been prepared, or

           2) The management plan proposes to keep the area in a natural condition or preserve the
           historic or archaeological site. CEQA will apply when a management plan is proposed that
           will change the area from its natural condition or significantly change the historic or
           archaeological site.

       q. Class 17. Open Space Contracts or Easements.

           Class 17 consists of the establishment of agricultural preserves, the making and renewing of
           open space contracts under the Williamson Act, or the acceptance of easements or fee
           interests in order to maintain the open space character of the area. The cancellation of such
           preserve, contracts, interests of easements is not included.

       r. Class 18. Designation of Wilderness Areas.

           Class 18 consists of the designation of wilderness areas under the California Wilderness
           System.

       s. Class 19. Annexations of Existing Facilities and Lots for Exempt Facilities.

           Class 19 consists of only the following annexations:

           1) Annexations to the City of Los Angeles of areas containing existing public or private
              structures developed to the density allowed by the current zoning or pre-zoning of either
              the gaining of losing governmental agency whichever is more restrictive, provided,
              however, that the extension of utility services to the existing facilities would have a capacity
              to serve only the existing facilities.



                                                    22
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 24 of 27 Page ID
                                  #:4859

           2) Annexations of individual small parcels of the minimum size for facilities exempted by
               Subsection c of this Section, New Construction of Small Substructures.
        t. Class 20 Changes in Organization of Local Agencies.

             Class 20 consists of changes in the organization or reorganization of local governmental
             agencies where the changes do not change to geographical area in which previously existing
             powers are exercised. Examples include but not limited to:

             1) Establishment of a subsidiary district.

             2) Consolidation of two or more districts having identical powers.

             3) Merger with a city of a district lying entirely within the boundaries of the City.

        u. Class 21. Enforcement Actions by Regulatory Agencies.

             Class 21 consists of actions by regulatory agencies to enforce or revoke a lease, permit,
             license, certificate or other entitlement for use which is issued, adopted or prescribed by the
             regulatory agency or a law, general rule, standard or objective which is administered or
             adopted by the regulatory agency. Such actions include, but are not limited to, the following:11

             1) The direct referral of a violation of a lease, permit, license, certificate or other entitlement
                for use or of a general rule, standard of objective to the Attorney General, District
                Attorney or City Attorney, as appropriate for judicial enforcement.

             2) The adoption of an administrative decision or order enforcing or revoking the lease, permit,
                license, certificate or other entitlement for use or enforcing the general rule, standard or
                objective.

       v.    Class 22. Educational or Training Programs Involving No Physical Changes.

             Class 22 consists of the adoption, alteration or termination of educational or training programs
             which involve no physical alteration in the area affected or which involve physical changes only
             in the interior of existing school or training structures. Examples include, but are not limited to
             the following:

             1) Development of or changes in curriculum or training methods.




         11
            Construction activities undertaken by the public agency taking the enforcement or revocation action are
    not included in this exemption.

                                                         23
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 25 of 27 Page ID
                                  #:4860

          2) Changes in the grade structure of a school which do not result in changes in student
             transportation.

       w. Class 23. Normal Operations of Facilities for Public Gatherings.

          Class 23 consists of the normal operations of existing facilities designed for public gatherings
          where there is a history pf the use of the facility for that purpose. Facilities included within this
          exemption include, but are not limited to, racetracks, stadiums, convention centers,
          auditoriums, amphitheaters, planetariums, swimming pools and amusement parks.

       x. Class 24. Regulation of Working Conditions.

          Class 24 consists of actions taken by regulatory agencies, including the Industrial Welfare
          Commission as authorized by statute, to regulate any of the following:

          1) Employee wages.

          2) Hours of work.

          3) Working conditions where there will be no demonstrable physical changes outside the
             place of work.

       y. Class 25. Transfers of Ownership of Interests in Land to Preserve Open Space.

          Class 25 consists of the transfers of ownership of interests in land in order to preserve open
          space. Examples include but are not limited to:

          1) Acquisition of areas to preserve existing natural conditions.

          2) Acquisition of areas to allow continued agricultural use of the areas.

          3) Acquisitions to allow restoration of natural conditions.

          4) Acquisition to prevent encroachment of development into flood plains.

       z. Class 26. Acquisition of Housing for Housing Assistance Programs.

          Class 26 consists of actions by a redevelopment agency, housing authority, or other public
          agency to implement an adopted Housing Assistance Plan by acquiring an interest in housing
          units. The housing units may be either in existence or possessing all required permits for
          construction when the agency makes its final decision to acquire the units.


                                                    24
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 26 of 27 Page ID
                                  #:4861

       aa. Class 27. Leasing New Facilities.

           Class 27 consists of the leasing of a newly constructed or previously unoccupied privately-
           owned facility by a local or state agency where the local governing authority determined that
           the building was exempt from CEQA. To be exempt under this section, the proposed use of
           the facility shall be in conformance with existing State plans and policies and with general,
           community, and specific plans for which an EIR or Negative Declaration has been prepared,
           shall be substantially the same as that originally proposed at the time the building permit was
           issued, shall not result in a traffic increase of greater than 10% of front access road capacity,
           and shall include the provision of adequate employee and visitor parking facilities. Examples
           of Class 27 include but are not limited to:

           1) Leasing of administrative offices in newly constructed office space.

           2) Leasing of client services offices in newly constructed retail space.

           3) Leasing of administrative and/or client services offices in newly constructed industrial
              parks.

 2.    Procedures for Adding Categorical Exemptions.

       a. New Classes.

           Requests for new classes of categorical exemptions must be submitted to the State Office of
           Planning and Research. All such requests by the Lead City Agencies shall be first submitted
           to the City Council for approval.

       b. New Exemptions Under Existing Classes.

           A Lead City Agency may petition the City Council to add a categorical exemption under an
           existing class. The Lead City Agency must provide the City Council with detailed information
           supporting its contention that the type of project in question does not significantly effect the
           environment. Where such projects may potentially be carried out in substantially different
           environments, specific mention should be made as to the type of environment in which the
           exemption may be applied.

 3.    Relation to Ministerial Projects.

       The categorical exemptions listed above include classes of projects which in the City of Los
       Angeles are already exempted from the requirements of CEQA as ministerial. It is not necessary
       to refer to a project as categorically exempt if it is already exempt as ministerial.


                                                   25
Case 2:17-cv-09003-JAK-PJW Document 208-6 Filed 06/24/20 Page 27 of 27 Page ID
                                  #:4862

 4.    Exceptions.

       a. Location.

          Classes 3, 4, 5, 6, and 11 are qualified by consideration of where the project is to be located.
          A project that is ordinarily insignificant in its effect on the environment may in a particularly
          sensitive environment be significant. Therefore, these classes may not be utilized where the
          project may impact on an environmental resource of hazardous or critical concern where
          designated, precisely mapped, and officially adopted pursuant to law by federal, State, or local
          agencies.

       b. Cumulative Impact.

          The categorical exemption may not be used when the cumulative impact of successive projects
          of the same type in the same place may be significant. For example, annual additions to an
          existing building under Class 1.”




                                                  26
